                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

ALEJANDRO BELLO,

                    Petitioner,

v.                                                     Civil Action No. 2:18cv59
                                                       (Judge Bailey)

ENTZEL, Warden,

                    Respondent.

         ORDER DENYING PETITIONER’S MOTION TO STAY AS MOOT,
      DIRECTING RESPONDENT TO RESERVE HIS MOTION TO DISMISS OR
              ALTERNATIVELY FOR SUMMARY JUDGMENT AND
                      ISSUING ROSEBORO NOTICE

      Currently pending before the court, is the Petitioner’s Motion requesting the Court

to stay this mater 60 days while he is in transit. The Motion was filed on October 12,

2018, and on November 13, 2018, the Petitioner filed a change of address indicating

that he is now housed at FCI Terre Haute. Accordingly, the Petitioner’s Motion to Stay

[ECF No. 14] is DENIED AS MOOT.

      On October 19, 2018, the Respondent filed a Motion to Dismiss or, alternatively

for Summary Judgment. On October 30, 2018, the Respondent filed a Notice that the

Motion and supporting memorandum which has been mail to the Petitioner at FCI

Hazelton had been returned as undeliverable. The Petitioner having now informed the

Court of his new address, the Respondent is hereby ORDERED to resend his Motion

and memorandum to the Petitioner at his current address.

      Rule 12 of the Rules Governing Section 2254 Cases in the United States District

Courts provides that the Federal Rules of Civil Procedure are applicable to proceedings

under 28 U.S.C. ' 2254 to the extent that they are not inconsistent with any statutory

provisions or the Rules Governing Section 2254 Cases. Rule 1(b) provides that the
district court may apply any or all of the Rules governing ' 2254 cases to a habeas

petition other than a ' 2254. Thus, generally, the summary judgment procedures, as

stated in Rule 56 of the Federal Rules of Civil Procedure, may be applied in all habeas

cases, including those filed under ' 2241. See Blackledge v. Allison, 431 U.S. 63, 80

(1977); Maynard v. Dixon, 943 F.2d 407 (4th Cir. 1991).

       Petitioner is NOTIFIED that, pursuant to Rule 56(a) of the Federal Rules of Civil

Procedure, A[t]he court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.@ Fed. R. Civ. P. 56(a). Petitioner is further NOTIFIED that Rule 56(c) of

the Federal Rules of Civil Procedure addresses the procedures for supporting a party=s

factual positions for consideration on summary judgment.

       Petitioner must cite to particular parts of the materials in the record, which may

include trial and other court transcripts and exhibits, depositions, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other admissible evidence in

order to show that there is a genuine dispute concerning a material fact or that the

respondent cannot support his factual position with admissible evidence. Fed. R. Civ.

P. 56(c)(1) and (2). Furthermore, the court may consider materials cited by either party

or it may consider other evidence of record, even if the parties have not relied upon

those materials. Fed. R. Civ. P. 56(c)(3). Any affidavits or declarations must be made

on personal knowledge, set out facts that would be admissible in evidence, and show

that the affiant or declarant is competent to testify on the matters stated. Fed. R. Civ. P.

56(c)(4).


                                              2
      Petitioner is also NOTIFIED that a failure to respond to Respondent=s Motion for

Summary Judgment may result in entry of summary judgment denying the relief sought

in the Petition and dismissing the suit. In preparing a response, Petitioner should be

aware of the fact that a knowing assertion of a falsehood in order to avoid dismissal

could, if proven, constitute perjury punishable by law. Petitioner=s response shall be

filed within 60 days of entry of this Order, and shall not exceed twenty-five

pages.

      IT IS SO ORDERED.

      The Clerk shall mail a copy of this Order to the pro se Petitioner by certified mail,

return receipt requested, to his last known address as reflected on the docket sheet and

to counsel of record via electronic means.

      DATED: November 14, 2018.



                                                 Bá ]tÅxá cA `tééÉÇx
                                                 JAMES P. MAZZONE
                                                 UNITED STATES MAGISTRATE JUDGE




                                             3
